Case 1:18-cv-02624-CMA Document 31 Filed 06/16/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 18-cv-02624-CMA

ESMERALDA M. GONZALES, for Steven Gonzales (deceased),

       Plaintiff,

v.

ANDREW SAUL, Commissioner of Social Security,

       Defendant.


                    ORDER AWARDING ATTORNEY FEES UNDER THE
                          EQUAL ACCESS TO JUSTICE ACT


       This matter is before the Court on the parties’ Stipulated Motion Award of

Attorney Fees Under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc.

# 30.) The Court, having reviewed the parties’ Stipulated Motion ORDERS that attorney

fees be awarded under the EAJA, payable to Plaintiff in care of her attorney, in the

amount of $3,112.50. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to

the prevailing party, not the attorney). It is

       FURTHER ORDERED that if, after receiving the Court’s EAJA fee order, the

Commissioner (1) determines upon effectuation of the Court’s EAJA fee order that

Plaintiff does not owe a debt that is subject to offset under the Treasury Offset Program,

and (2) agrees to waive the requirements of the Anti-Assignment Act, the fees will be

made payable to Plaintiff’s attorney. However, if there is a debt owned under the
Case 1:18-cv-02624-CMA Document 31 Filed 06/16/20 USDC Colorado Page 2 of 2




Treasury Offset Program, the Commissioner cannot agree to waive the requirements of

the Anti-Assignment Act, and the remaining EAJA fees after offset will be paid by a

check made out to Plaintiff but delivered to Plaintiff’s attorney. It is

       FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under both

the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall

refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580

(10th Cir. 1986).




       DATED: June 16, 2020


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               2
